Case 1:21-ev-06995-PKE Boeurnent 44 Filed 09/16/21 Page 4 of 4

Fried, Frank, Harris, Shriver & Jacobson LLP FRIED FRANK

One New York Plaza

New York, New York 10004

Tel: +1.212.859,8000

Fax: #4,212,859 4000 a
Fhe

www friedfrank.com
September 10, 2021 syrtho se sloeg e~ porty vel

By ECF rn ne

Hon. P. Kevin Castel ee vee pe.
United States Courthouse Merwe wer ee. pertiinls
500 Pearl St.

New York, NY 10007 pre, aed gered bry vet

Re: FCS Advisors, LLC v. Theia Group, Inc., et al., 21 Civ. 6995 (S.D.N.Y.) —
Request to Provisionally Redact ee Certain Limited Information

Dear Judge Castel: ee * his -
agp) - Alin OPEL Birk See Luger

We represent the defendant Theia Group, Inc. (“Theia”) in the above case, and write to
respectfully request permission to redact or seal, at least provisionally, certain limited fpencel
information associated with the Theia’s memorandum of law, the Reid Gorman affidavit, and lore
exhibits that we will be filing imminently. Specifically, we would be sealing all or portions of co
Exhibits P, S, T, and U to the Reid affidavit. These documents consist primarily of intemal and 42.5"
third party financial data that parties often and customarily seek to keep private. FE 2 fi

Accordingly, we respectfully request the Court’s permission to provisionally seal the four L/2 f
items referenced above. If it should please the Court, Theia wili provide additional [/Gr 20.
substantiation as to why the above-referenced documents should be sealed from public

  

disclosure. .
SC Okiemev
We thank the Court for its consideration of this request. EL 7 YLT
Respectfully, L/ SAD
->/
/s/_ Robin Henry qe /. 8
Robin Henry

Counsel for Theia Group, Inc.

cc: All Counsel of Record (via ECF)

New York * Washington « London « Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership

 
